Case 1:19-cv-04650-AJN-SN Document 105-20 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 20
                 Case 1:19-cv-04650-AJN-SN Document 105-20 Filed 03/02/21 Page 2 of 3




               Place the following items in this envelope:

                • Signed credit card receipts
                • Refunds                                        /e
                • Voids

                                                             3' rim p dy




Confidential                                                                            DEF0056883
                       Case 1:19-cv-04650-AJN-SN Document 105-20 Filed 03/02/21 Page 3 of 3



                                                                                                                                                         4       j
                                                                                                                                                             /       I




               '4/'
                                                                                                                                 More saving.
                                               Office.                                                                         e More~do>ng.'                                                Fl




                                                                                          I 980 3RD AVE NEW YORK, NY 10022
                                                                                        MANArYFR ENFKA DAVID PHii <2121888-1512
                        /
                                             1200 THIRD AVE                          61/7 j j 3ig9 4 1 70 8                                   04/ 2 3 ! 1 9 0 1 : 09 PM
               Address:.                                                             CASHTTYl CHRISTOPHER
                                             NEN YORK
                                             NY 10021                                6511 -l750298 140ZFIK ECO A '
                                                                                        ..~'I:OGIC FLYING IIYSECT KILI FER 14OI
                Location:                    FLUKI                                        .i~d.97                   ,    j   9 .94
                Device ID:                   -BTC02                                  0 7li441030091,0IL PP 2WH <A>       !   4.97
                                                                                          OIL-BASED MP PAINT PEN 2PK WHITF

                                                                                                                                SUBTOTAL       14. 91
                FedEx GroundPackage(s) — Dropped Off                                                       4
                                                                                                                                SALES TAX       1.32
                                                                                                                                TOTAL         $16.23
                 274547401557694                                                                                                CASH           20.00
                                                                                                                                   CHANGE DUE   3.77
                                                                                                                                                     4


                 Total Pieces:         1

                                                                                            I
                                                                                    X
                                                                                            ~ji   6177 09 41708 04/23/2019 8547
                                                                                                       N

                  Subiectto additional charees. See FedEx Service Guide                      ' RETURN POLICY DEFINITIONS
                  at fedex.con for details. Rll nlerchandise sales final.               A
                                                                                          iPOLICY ID . DAYS POLICY. EXPIRES ON
                                                                                               1 ,''   90        07/22/2019
                                                                            I
                                                                                                   /
                                                                                    'A"A' X "A"A' X 'A' 'A'X A' X 'A"A' X X 'X 'A 'X 'A"A''A"A''A"X 'A"A X"A X 'A' 'A' X A"X 'X 'A' 'A' A'

                                                                                                  D ID                W E            N A I L                     I T ?
                                Visit usat: fedex.com                                                  I

                                 Or ca11 1.800.GoFedEx                              Tak a sloort survey for a chance TO WIN
                                     1.800.463.3339                                     A l$5,000"HOME DEPOT GIFT CARD
                                                                                                                 ..Opine en-espaj'joi
                               Apr 23, 2019 4:08:22 PM                          I

                                                                                                           www.homedepot.corn/survey
                                                                                                           User ID: H86 89882 83714
                                                                                                            PASSWORD. 19223 83705
                                                                                    Enti-ies must be completed withinI 14 days
                            404t44t4t4 gE LISTEN 040e000444                           of purchase.. -'Erj
                                                                                                       trahts must be, 18 or
                               Te11 us how we' re doing                                 oiler toenter. See complete rules on
                                                                                           l'website. No purchase necessary.
                      ij receive a discount on your next order!

                            Redemption- Code:

                                    «ee Thank you «~




Confidential                                                                                                                                                                                      DEF0056887
